Citation Nr: 0020937	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-19 032	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for right brachial 
plexopathy, currently evaluated as 40 percent disabling.

3.  Entitlement to an effective date earlier than January 11, 
1991 for the assignment of a 40 percent disability evaluation 
for right brachial plexopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant 


FINDINGS OF FACT

1.	The veteran in this case served on active duty training 
(ACDUTRA) from May 24, 1963 to November 23, 1963.  He also 
had a period of active duty from May 15, 1967 to September 
15, 1967.

2.	The Board has received a copy of a Certificate of Death 
from the State of New Hampshire indicating that the veteran 
died on July 12, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).




In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



